          Case 1:17-cr-02949-MV Document 271 Filed 12/04/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
                                      __________
UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                            No. CR 17-2949-MV

DASHAWN ROBERTSON,

                       Defendant.

                           Order and Notice of Trial – Counts 1 and 2

        THIS MATTER is before the Court on defendant’s Opposed Motion to Continue Trial [28]

and Motion for Reconsideration [247]. The Court has weighed the representations made in the

motion and finds granting a continuance to resolve these issues outweighs the public and

defendant’s interest in a speedy trial pursuant to 18 U.S.C. § 3161, for the reasons set forth by the

Court at its hearing on November 13, 2020.

        Conducting a trial in the face of these facts would be contrary to the interests of justice.

Zedner v. United States 126 S. Ct. 1976 (2006). Now, therefore,

        IT IS ORDERED that the trial of this action be and hereby is continued from

December 7, 2020, to Monday, February 22, 2021, at 9:00 a.m., on a trailing docket, in the Rio

Grande Courtroom at the United States Courthouse in Albuquerque, New Mexico, pursuant to 18

U.S.C. § 3161(h)(7)(A), with the following pretrial dates and deadlines. It is further ordered that

the period of time from the entry of this Order until the new trial date shall be excluded from the

time limitations set forth within 18 U.S.C. § 3161(c)(1).
           Case 1:17-cr-02949-MV Document 271 Filed 12/04/20 Page 2 of 2




 Event                                                          Date/Deadline
                                              Counsel must file all trial documents in accordance
                                               with this schedule until a Motion to Continue is
                                                           GRANTED by the Court.
 Pretrial Motions                                          No further substantive pretrial motions
 (Other than Motions in Limine)                             may be filed without leave of court.

 Motion to Continue                                                 January 25, 2021
 Joint Jury Instructions,                                              January 25, 2021
 Witness and Exhibit Lists, Voir Dire

 Objections to Witness and Exhibit Lists,                              February 1, 2021
 Objections to Voir Dire

 Motions in Limine/Response/Reply              No further Motions in Limine may be filed without leave of Court.

                                                Responses and Replies to Motions filed 14 days or more before
                                            this deadline are due in accordance with the Federal and Local Rules
                                                                    of Criminal Procedure.

                                              A continuation of the trial date does not extend the Response or
                                                  Reply deadline for previously filed Motions in Limine.

 Pretrial Conference                                         February 5, 2021, 9:30 a.m.
 Jury Selection/Trial                                       February 22, 2021, 9:00 a.m.



        In an effort to conserve judicial resources, the Court must be advised of all plea agreements

no later than ten (10) working days prior to trial. The plea must be entered at least five (5) days

prior to the trial date.

                                             _______________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE

Linda Z. Romero, Courtroom Deputy - (505) 992-3826
Trial Preparation guidelines: http://www.nmd.uscourts.gov/content/honorable-martha-vazquez
